       Case 1:18-cv-00158-CKK Document 24-4 Filed 03/29/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 PUBLIC EMPLOYEES FOR
 ENVIRONMENTAL RESPONSIBILITY

                 Plaintiffs,                       Civil Case No. 18-158
          v.

 U.S. DEPARTMENT               OF   HOMELAND
 SECURITY

                 Defendant.


PLAINTIFF’S STATEMENT OF DISPUTED MATERIAL FACTS IN OPPOSITION TO
            DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

         As there are no genuine issues of material fact, we believe this case can be

decided on summary judgment. However, Plaintiff does not concede to all of

Defendant’s Statement of Material Facts, which includes statements which are not

facts but conclusions of law which Plaintiff disputes. Specifically, Plaintiff disputes

the following paragraphs from Defendant’s statement of material facts:



¶ 6.     Plaintiff disputes FEMA invoked of Exemption 5 of the FOIA to protect

         information that is protected by the deliberative process privilege, as

         Defendant has not demonstrated that the information withheld falls within

         that privilege.

¶ 7.     Plaintiff disputes that the documents are predecisional, that they were never

         adopted by FEMA, and that they contain candid, predecisional views and

         deliberations.


                                           1
       Case 1:18-cv-00158-CKK Document 24-4 Filed 03/29/19 Page 2 of 2



¶ 8.     Plaintiff disputes that release of the information would harm FEMA’s

         decisionmaking process by chilling the free exchange of information, ideas,

         opinions, recommendations, and selectively chosen facts. Plaintiff also

         disputes that release of the information could cause confusion to the public as

         to the actual threats and hazards perceived by FEMA and the agencies with

         which it consults.

¶9       (numbered as ¶ 5 in Defendant’s Statement of Material Facts but appearing

         after ¶ 8) Plaintiff disputes that FEMA has released all reasonably segregable

         non-exempt information to Plaintiff.

                              Respectfully submitted on March 29, 2019,

                                     __/s/ _Paula Dinerstein_______ _
                                     Paula Dinerstein, DC Bar # 333971
                                     Public Employees for Environmental Responsibility
                                     962 Wayne Ave, Suite 610
                                     Silver Spring, MD 20910
                                     (202) 265-7337
                                     pdinerstein@peer.org

                                     Counsel for Plaintiff




                                            2
